   Case 1:21-cv-01012-MN Document 4 Filed 07/23/21 Page 1 of 3 PageID #: 11




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

In re:                                                )    Chapter 11
                                                      )
Town Sports International, LLC, et al.                )    Bankruptcy Case No. 20-12168 (CSS)
                                                      )
                               Debtors.               )
                                                      )
                                                      )
Town Sports International Holdings, Inc.,             )
                                                      )
                               Appellant,             )    Civil Action No. 21-cv-1012 MN
                                                      )
                v.                                    )    Bankruptcy BAP No. 21-52
                                                      )
New TSI Holdings, Inc. and Town Sports                )
International Holdings, LLC,                          )
                                                      )
                               Appellees.             )

                DESIGNATION OF RECORD, STATEMENT OF ISSUES,
              AND CERTIFICATE REGARDING TRANSCRIPTS PURSUANT
               TO FEDERAL RULE OF BANKRUPTCY PROCEDURE 8009

         Pursuant to Rule 8009 of the Federal Rules of Bankruptcy Procedure, Appellant, Town

Sports International Holdings, Inc. (“Holdings”), by and through its undersigned counsel, hereby

designates the issues and record presented on appeal and files this certificate stating that Appellant

previously ordered the relevant transcript (available at Docket No. 1051) in connection with its

appeal under 28 U.S.C. § 158 from the following Orders, judgments, and decrees issued by the

U.S. Bankruptcy Court for the District of Delaware (Sontchi, C.) in the above-captioned chapter

11 case:

        Order (i) Granting Motion of Town Sports International Holdings, Inc. for Reconsideration

         or Clarification of the Court's May 20, 2021 Order and (ii) Denying Town Sports

         International Holdings, Inc.'s Motion to Enforce Sale Order and Compel Turnover of

         Documents, dated June 25, 2021 [Docket No. 1098].
   Case 1:21-cv-01012-MN Document 4 Filed 07/23/21 Page 2 of 3 PageID #: 12




                             STATEMENT OF ISSUES ON APPEAL

       1.      Whether the Court erred in failing to require New TSI, the purchaser of

substantially all of the Debtors' assets pursuant to an Asset Purchase Agreement ("APA") and

related order approving the asset sale, to turn over to the Debtors and Holdings (in its capacity as

the pre-petition consolidated tax filer for itself and the Debtors)certain books and records in its

possession which were jointly owned and maintained by Holdings' and the Debtors, and which

were not acquired by New TSI, and were defined as excluded assets in the APA, , so that Holdings

may make its required tax and regulatory filings.

    DESIGNATION OF ITEMS TO BE INCLUDED IN THE RECORD ON APPEAL

Documents Filed in Chapter 11 Case No. 20-12168 (CSS)

  Item No.         Docket No.                                   Description

       1               639          Order (I) Authorizing the Sale of Substantially All of the Debtors’
                                    Assets Free and Clear of Liens, Claims, Encumbrances, and
                                    Interests, (II) Authorizing the Debtors to Enter into the Asset
                                    Purchase Agreement, (III) Authorizing the Assumption and
                                    Assignment of Certain Executory Contracts and Unexpired Leases,
                                    and (IV) Granting Related Relief

       2              1018          Motion of Town Sports International Holdings, Inc. to Enforce
                                    Sale Order and Compel Turnover of Documents

       3              1033          Objection of New TSI Holdings, Inc.

       4              1040          Reply in Further Support of Motion to Enforce Sale Order and
                                    Compel Turnover of Documents

       5              1051          Transcript of the April 20, 2021 Hearing

       6              1069          Order Denying Motion of Town Sports International, Inc. to
                                    Enforce Sale Order and Compel Turnover of Documents

       7              1084          Motion of Town Sports International Holdings, Inc. for
                                    Reconsideration or Clarification of the Court's May 20, 2021



                                                 2
   Case 1:21-cv-01012-MN Document 4 Filed 07/23/21 Page 3 of 3 PageID #: 13




  Item No.         Docket No.                                 Description

      8               1098          Order (i) Granting Motion of Town Sports International Holdings,
                                    Inc. for Reconsideration or Clarification of the Court's May 20,
                                    2021 Order and (ii) Denying Town Sports International Holdings,
                                    Inc.'s Motion to Enforce Sale Order and Compel Turnover of
                                    Documents


                       CERTIFICATE REGARDING TRANSCRIPTS

       The Opinion and Order from which relief is being sought were decided without oral

argument. Therefore, pursuant to Rule 8009(b)(1)(A) of the Federal Rules of Bankruptcy

Procedure, Appellant hereby files this certificate stating that the transcript has already been

prepared and is included in the designation of record.

Dated: July 23, 2021                         SULLIVAN HAZELTINE ALLINSON LLC
       Wilmington, Delaware

                                             __/s/ William A. Hazeltine__
                                             William D. Sullivan (No. 2820)
                                             William A. Hazeltine (No. 3294)
                                             919 N. Market Street, Suite 420
                                             Wilmington, DE 19801
                                             Tel: 302-428-8191
                                             Fax: 302-428-8195
                                             Email: bsullivan@sha-llc.com

                                             -and-

                                             AKERMAN LLP
                                             Massimo D'Angelo (Admitted Pro Hac Vice)
                                             Mark S. Lichtenstein (Admitted Pro Hac Vice)
                                             1251 Avenue of the Americas, 37th Floor
                                             New York, NY 10020
                                             212-880-3800

                                             Counsel for Town Sports International Holdings,
                                             Inc.




                                                3
